      Case 1:18-cv-08653-VEC-SDA Document 267 Filed 04/30/21 Page 1 of 3




                                                                        D. GEORGE SWEIGERT
                                                                         GENERAL DELIVERY
                                                                       NEVADA CITY, CA 95959


                                                                                  April 30th, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: DISCOVERY STAUS
      1:18-cv-08653-VEC-SDA

Your Honor,

1.     The following is provided as a status report to the current discovery issues. Unfortunately,
the Plaintiff has gathered only a small percentage of the defamatory statements made by the
Defendant for the following reasons:
           a. Plaintiff has no access to video content posted at PATREON.COM and/or
               SUBSCRIBESTAR.COM by the Defendant.
           b. Defendant has removed the lion’s share of his video podcasts on the JASON
               GOODMAN YouTube channel into “private status”, meaning temporarily
               unavailable for public viewing.
2.     Plaintiff’s discovery efforts have been further hampered by the Defendant’s refusal to
provide a list of all of his social media properties and usernames, as ordered by this Court (see
discovery conference of March 11, 2021).         As recent motions from the Defendant have
demonstrated (see Anti-SLAPP motion, ECF doc. 239) the Defendant maintains clandestine social
media properties (e.g. BITCHUTE.COM) using aliases and fake account names to post defamatory
statements about the Plaintiff.
3.     As a courtesy to the Court, a partial listing of defamatory statements accusing the Plaintiff
of criminal conduct has been coalesced into a tabular form (attached) from previously filed
discovery papers. The Plaintiff can provide a more comprehensive tabular listing to coalesce
statements from previously filed discovery papers that (1) tend to injure the Plaintiff in his
business, trade and/or career, (2) that accuse the Plaintiff having a loathsome disease, and (3)
additional accusations of criminal activity.

                                                 1
      Case 1:18-cv-08653-VEC-SDA Document 267 Filed 04/30/21 Page 2 of 3




4.     In sum, the Plaintiff believes that he was only able to document about 10-15% of the
actionable statements appearing on the Internet prior to the Defendant placing his JASON
GOODMAN channel on private status (temporarily removing video content from public view).
The channel was placed on private status to accompany the filing of the Anti-SLAPP motion (ECF
doc. 239) on or around April 12th, 2021 (when delivery of discovery materials to the Plaintiff by
the Defendant was due, as directed at the March 11, 2021 discovery conference).
5.     As of this date, the Plaintiff has not received any discovery materials from the Defendant.
6.     In view of the foregoing, the Plaintiff requests an advisory opinion of this Court that
establishes the foundation for an adverse inference that the Defendant has limited availability of
discoverable materials and has obstructed the discovery process. See Kronisch v. United States,
150 F.3d 112, 126 (2d Cir. 1998) (stating that an adverse inference instruction serves the remedial
purpose, “insofar as possible, of restoring the prejudiced party to the same position [it] would have
been in absent the wrongful destruction of evidence by the opposing party”).



Respectfully,


D. George Sweigert


                                 CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the thirtieth day of
April (4/30), two thousand and twenty-one (2021).

 Clerk of the Court, Room 200                         Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov            truth@crowdsourcethetruth.org




                                                 2
     Case 1:18-cv-08653-VEC-SDA Document 267 Filed 04/30/21 Page 3 of 3




            Partial list of statements charging the Plaintiff with a serious crime

                        Defamatory statement                                       Source
You better stop Dave, because all this stuff is going to the FBI.            Statement no. 2
                                                                             ECF no. 225
That man should be in jail. That’s criminal prosecution. I intend to get     Statement no. 3
them prosecuted criminally.                                                  ECF no. 225
You better stop Dave, because all that stuff has gone to the FBI. I am       Statement no. 4
working out a way to bring criminal prosecution against these people.        ECF no. 225

You see, I think David is engaged in a crime. I have got the evidence        Statement no. 7
for it. Could indicate involvement in a criminal operation of IRAN-          ECF no. 225
CONTRA. Dave needs to be prosecuted. 18 USC 1001. I am going to
make it my business to find a prosecutor to charge David Sweigert and
his accomplices with that crime. Because I will see to it that that man is
put in jail.
David Sweigert – that I see evidence that he has committed felonies.         Statement no. 8
And therefore, conspiring with him could expose you to serious legal         ECF no. 230
issues if law enforcement chooses to act on the evidence that I am
actively providing of these felonies.
And conspiring with others around the Internet to break the law
He has now taken to basically threatening the federal judge in the           Statement no. 9
Southern District of New York, that’s Valerie Caproni.                       ECF no. 230
Shrouded in an organized campaign of harassment. Interstate                  Statement no. 13
harassment over the Internet, over the telephone. These are crimes           ECF no. 230
people. So if you are engaged in doing that right now, Dean Fougere,
Manuel Chavez, Robert David Steele, David Sweigert, Queen Tut
Lutzke Holmes, whatever.
He interfered with an officer of the court.                                  Statement no. 16
                                                                             ECF no. 230
George’s brother who is making public threats against us.                    Statement no. 18
                                                                             ECF no. 230
You are engaged in an organized criminal harassment campaign. I have         Statement no. 21
submitted my evidence against you to the NY FBI field office.                ECF no. 230
David Sweigert is a dead beat dad.                                           Statement no. 22
                                                                             ECF no. 231
Cyberstalker / deadbeat dad David Sweigert abandons his own son              Statement no. 26
                                                                             ECF no. 231



                                                3
